     Case 2:17-cv-00319-JAM-AC Document 119 Filed 07/22/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     LUIS MANUEL GARCES,                                  Case No. 2:17-cv-00319 JAM AC P
12
                                            Plaintiff, [PROPOSED] ORDER
13
                    v.
14

15   J. PICKETT, et al.,
16                                      Defendants.
17

18         On July 20, 2020, Defendants moved for an extension of time, up to and including August

19   6, 2020, to serve responses to Plaintiff’s pending requests for production of documents, dated

20   April 16, 2019.

21         GOOD CAUSE APPEARING,

22         Defendants’ motion for an extension of time to serve responses to Plaintiff’s pending

23   requests for production of documents is GRANTED. Defendants shall serve responses to

24   Plaintiff’s pending requests for production of documents, dated April 16, 2019, on or before

25   August 6, 2020.

26   DATED: July 21, 2020

27

28
                                                      1
                                                                 [Proposed] Order (2:17-cv-00319-JAM-AC P)
